Case 8:15-cv-01708-SDM-TGW Document 437 Filed 04/19/19 Page 1 of 2 PageID 4242



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


     UNITED STATES OF AMERICA
     ex rel. BRADY MCFARLAND

            Plaintiff,

     v.                                                       CASE NO. 8:15-cv-1708-T-23TGW

     FLORIDA PHARMACY
     SOLUTIONS, et al.

           Defendants.
     ____________________________________/


                                                 ORDER

            The relator and the settling defendants, Mediverse LLC, Melonie Kotchey,

     and Wayne Wilkerson, jointly move (Doc. 433) for approval of a settlement and

     request a dismissal of the “[r]elator’s claims against the Settling Defendants with

     prejudice as to Relator and without prejudice as to the United States.” The United

     States consents (Doc. 436) to the proposed settlement “so long as the dismissal is

     without prejudice to the United States.”

            Section 3730(b)(1) of the False Claims Act permits dismissal only if the United

     States consents in writing to the dismissal.* Searcy v. Philips Elec. N.A. Corp., 117 F.3d

     154 (5th Cir. 1997) (Higginbotham, J.). In accord with the United States’ written



            *
             Section 3730(b)(1) provides that an “action may be dismissed only if the court and the
     Attorney General give written consent to the dismissal.”
Case 8:15-cv-01708-SDM-TGW Document 437 Filed 04/19/19 Page 2 of 2 PageID 4243



     consent, the motion (Doc. 433) is GRANTED, and the settlement (Doc. 433-1) is

     APPROVED. The claims against Mediverse LLC, Melonie Kotchey, and Wayne

     Wilkerson are DISMISSED WITH PREJUDICE to the relator and DISMISSED

     WITHOUT PREJUDICE to the United States. The settling defendants’ motions

     (Docs. 411–13) for summary judgment and motions (Docs. 426–28) for leave to reply

     are DENIED AS MOOT.

           ORDERED in Tampa, Florida, on April 19, 2019.




                                           -2-
